Case 7:18-cr-00960 Document 808 Filed on 03/31/21 in TXSD Page 1 of 3

UNITED STAT ES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

McALLEN DIVISION
UNITED STATES OF AMERICA '
Vv. ' Criminal No.
MONICA FONSECA '

NOTICE OF PLEA AGREEMENT
COMES NOW the United States of America, hereinafter referred to as "the Government,"
by and through its United States Attorney for the Southern District of Texas and its Assistant
United States Attorney assigned to this matter, and would respectfully show the Court that the

Government and the Defendant have entered into the following plea agreement:

1. Defendant agrees:
a. to plead guilty to the Criminal Information; and
b. that the asset(s) listed in the Notice of Forfeiture is/are subject to forfeiture

to the United States and waives any and all interest in said asset(s) and
agrees to the judicial or administrative forfeiture of any and all identified
assets, including but not limited all property, real or personal, involved in
the offense and any property traceable to such property. The property
subject to forfeiture under Title 31, United States Code, Section
5317(c)(1)(A), includes but is not limited to:

i) a sum of money, equal to $159,544.22, which may be entered

in the form of a forfeiture money judgment;

Defendant further agrees to waive any and all procedural notice
requirements for forfeiture.

2. The Government will recommend:

a. that the offense level decrease by 2 levels pursuant to U.S.S.G. '3E1.1(a) if
the defendant clearly demonstrates acceptance of responsibility; and

b. that the remainder of the counts of the original and superseding indictments
be dismissed at the time of sentencing.

If the Defendant is not a citizen of the United States of America, a plea of guilty may result

in removal from the United States, denial of citizenship and denial of admission to the United
Case 7:18-cr-00960 Document 808 Filed on 03/31/21 in TXSD Page 2 of 3

States in the future. If the Defendant is a naturalized United States citizen, a plea of guilty may
result in denaturalization.

This document states the complete and only Plea Agreement between the United States of
America and the Defendant, and is binding only on the parties to this Agreement, and it supersedes
all prior understandings, if any, whether written or oral, and cannot be modified other than in
writing and signed by all parties or on the record in Court. No other promises or inducements
have been or will be made to the Defendant in connection with this case, nor have any promises
or threats been made in connection with this plea.

ACKNOWLEDGMENTS:

I have read this agreement and carefully reviewed every part of it with my attorney. If]

have difficulty understanding the English language, I have had a person fluent in the Spanish

language interpret this agreement to me.

Date: 3 -2Po. 2D | Defendant: 6 ¢ \ d cd

I am the Defendant's counsel. I have carefully reviewed every part of this agreement with
the Defendant. I certify that this agreement has been translated to my client by a person fluent in
the Spanish language if my client is unable to read or has difficulty understanding the English
language. My
Date: 4 @ vy a Ye

Counsel for Defense

For the United States of America:

JENNIFER B. LOWERY
Acting United States Attorney

Patsccun Cooke Prof
Patricia Cook Profit “
Assistant United States Attorney
Case 7:18-cr-00960 Document 808 Filed on 03/31/21 in TXSD Page 3 of 3

APPROVED BY:

Robut Wb Z for

James H. Sturgis
Assistant United States Attorney in Charge
